DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6, 8, 10, 11, 13-15, and 20-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9,360,032 to Dicaire in view of U.S. Pat. No. 8,458,972 to Stodola.
Dicaire ‘032 teaches limitations for a “connecting system” - ” – 10 including 20,30, “for installing a floating connection in a building assembly” – the functional recitation of intended use with unclaimed elements of an environment do not clearly define any particular structure of the claimed invention that might be relied on to patentably distinguish from the well-known structure of the prior art particularly where one of ordinary skill in the art would recognize its inherent capability to be used with suitable unclaimed elements as recited due to its disclosed geometry and explicitly-described functionality,

, the shank including a distal section toward the tip with threading” – at 28, “and a proximal section toward the head that is unthreaded” - at 26, “and a bushing having a sleeve defining a second central axis” – 30, “extending from a first end” – end that is toward the head as shown in Fig 7, “to a second end defining a terminal edge” – the other end as shown in Fig 7, 
    PNG
    media_image1.png
    361
    758
    media_image1.png
    Greyscale
 “the sleeve defining a cylindrical inner surface” – as shown in other of the figures and described wherein the interior of the bushing is closely fitted to the unthreaded, cylindrical shank of the fastener.  Although the present-claimed invention does not include or require ‘walls’, the bushing of Decaire ‘032 is disclosed to be mounted in and bears against the non-load bearing wall.  Regardless, the reference does not disclose “and having a locating flange disposed about said second axis at the first end of the sleeve”.  However, Stodola ‘972 discloses a similar fastener, bushing, and walls 

    PNG
    media_image2.png
    290
    452
    media_image2.png
    Greyscale

 It would have been an obvious design choice or engineering expedient for one of ordinary skill in the art to provide the sleeve and fastener of Dicaire ‘032 with flange and fastener head geometry as disclosed by Stodola ‘972 in order for the head of the fastener to be received in the flange of the bushing wherein the respective arrangements are otherwise equivalent for the purpose of providing a bushing and fastener arrangement connecting a non-load bearing wall to a bearing wall without transferring load there between as otherwise described, and the choice of either arrangement would not affect that function.  As modified, the bushing of Decaire ‘032 would include a flange at the head end of the fastener and that flange would include slit through its radial extent corresponding to slit 36 disclosed by Decaire ‘032 which extends through the radial extent of the sleeve all along the axis of the sleeve in order to provide for assembly onto the fastener as otherwise described by the Decaire ‘032 reference.   
In a preferred form, the sleeve 30 axially extends approximately three inches and has a uniform outer diameter”, one of ordinary skill would recognize that the bushing inherently has a cylindrical shape with circular cross section as shown since only a circle cylindrical shape has consistent diameter as a result of all points on its outer circumference being the same distance from a center axis, “with a circumferential interruption defining an axial slot extending into the sleeve” – as shown at 36 by Decaire ‘032 as relied on, and otherwise described as “In one manufacturing process, the sleeve 30 is formed from a plastic material with an axial side slit 36. The sleeve is forced over the unthreaded shank portion 24 of the fastener and snaps into a snug (but axially sliding fit) fit around the unthreaded shank portion 24. Sleeve 50 also preferably has an axial slit 56 to facilitate mounting to the fastener 40“, whereby one of ordinary skill in the art would recognize that each end of the sleeve inherently includes portion of the slit which defines a narrow opening or ‘slot’ along the entire length of the sleeve so as to provide for mounting onto the fastener as described, and wherein the slot provided at 36 inherently interrupts the circumference of the sleeve terminal end, “on the unthreaded proximal section in a sliding engagement with the axial slot overlapping the unthreaded proximal section, the bushing aligned with the first end 
As regards claim 3, Decaire ‘032 as modified teaches further limitation of “the locating flange is substantially perpendicular to the first axis” – as shown by Stodola ‘972 as relied on.  
As regards claim 6, Dicaire ‘032 reference teaches further limitation of “wherein the fastener shank has an unthreaded portion and a distal threaded portion, and the bushing is disposed about the unthreaded portion” – as shown and described by Decaire ‘032 as relied on.  
As regards claim 8, reference teaches further limitation of “said fastener is configured to be driven through a non-load bearing member into a load bearing member to provide a floating connection between said load bearing member and said non-load bearing member wherein said floating sleeve is received in a bore in said non-load bearing member” – inherent to the prior art fastener and bushing geometry, particularly as it is shown and described by Decaire ‘032 as relied on.
As regards claim 10, Dicaire ‘032 as modified in view of Stodola ‘972 teaches limitations for a “method for installing a floating connection comprising: engaging an adaptor with a driver bit” – as taught by engagement of 33 with 32 as shown in Fig 4 of Stodola ‘972 inasmuch as the proposed modification of 20,30 of Decaire ‘032 in view of Stodola ‘972 includes fastener head and radial-extending bushing flange geometry as taught by Stodola ‘972 wherein further providing a drive tool as taught by Stodola ‘972 for driving the fastener and bushing as modified would have been obvious, “the adapter the fastener having a threaded distal section toward a tip” – at 28, “and an unthreaded proximal section toward a head” – at 26, “the sleeve aligned on the unthreaded proximal section with the axial slot overlapping the unthreaded proximal section” – as shown. Otherwise, Decaire ‘032 disclosure of “In a preferred installation method, a bore 130 which is substantially the same diameter as that of the plastic sleeve 30 or slightly larger, such as perhaps 1/32 inch, is drilled vertically through the top plates 122 and 124. The fastener assembly 10 is then inserted into the bore 130 (FIG. 4) and the head 22 is torqued until the fastener threads of the threaded potion 28 thread through the underside into the support beam 110 of the wood truss” teaches further limitation of “and driving the fastener through a non-load bearing member and threadably engaging a load bearing member so that at least a portion of the sleeve is received in a bore in the non-load bearing member”.
As regards claim 11, Dicaire ‘032 as modified in view of  in view of Stodola ‘972 teaches further limitation of “comprising driving the fastener through a non-load bearing member into a load bearing member so that head is spaced from the non-load bearing member by the offset clearance” – inherently provided by the flange of the sleeve intermediate the head and the non-load bearing member.  

	As regards claim 13, Dicaire ‘032 as modified in view of  in view of Stodola ‘972 teaches further limitation of “further comprising engaging said reference flange against a surface of the non-load bearing member to complete the step of driving” – although not explicitly described, one of ordinary skill in the art would recognize the broadly recited limitation to be obvious as part of the disclosed geometric relationship and intended effort of pushing the adapter and fastener toward seating as otherwise indicated and well known in the art.
As regards claim 14, Dicaire ‘032 as modified in view of  in view of Stodola ‘972 teaches limitations for a “connecting system for installing a floating connection in a building assembly” – including 20,30, “comprising: a bushing comprising a sleeve defining a proximal portion extending from said head and the sleeve is aligned on the unthreaded proximal section with the axial slot overlapping the unthreaded proximal section, and -4-Application No.16/519,388 Amendment Dated:September 10, 2021 Reply to Office Action of: March 10, 2021 said fastener is captured by said bushing between said head and said threaded terminal portion such that the sleeve is rotatably and axially slidable relative to the fastener along said unthreaded portion” – as taught by Decaire ‘032 as relied on
As regards claim 15, Dicaire ‘032 as relied on teaches further limitations for “said sleeve has a generally cylindrical inside surface with at least a portion interrupted by [[an]] the axial slot” – as shown and described and otherwise addressed in greater detail herein above.
As regards claim 20, Dicaire ‘032 as relied on teaches further limitations for “said shank includes an intermediate reamer with a maximum diameter that is greater than and the inner diameter of said terminal edge” – as shown in Fig 2. 
As regards claim 21, Dicaire ‘032 as modified in view of Stodola ‘972 teaches further limitations for “the system is engageable with an adapter with a driver bit defining a second axis and a reference flange about said central axis defining an offset clearance for installation of the system” – as taught by Stodola ‘972 as relied on and as addressed in greater detail herein above.
As regards claim 22, Dicaire ‘032 as relied on teaches further limitations for “the axially extending slot extends through the entire sleeve and through the locating flange” – as shown at 36 wherein providing the slot to extend through the flange (as modified) would have been obvious so as to maintain the mounting functionality with the fastener as otherwise disclosed.   

As regards claim 24, Dicaire ‘032 as relied on teaches further limitations for “the axial slot extends from the terminal edge to the top end of the sleeve and through the locating flange” – as shown by Decaire ‘032 as relied on and obvious to modification as proposed wherein providing the slot to extend through the flange (as modified) would have been obvious so as to maintain functionality consistent with as otherwise disclosed. 
As regards claim 25, Dicaire ‘032 as relied on teaches further limitations for “the fastener shank further includes a bore forming reamer on the unthreaded portion and the bushing is positioned between the head and the bore forming reamer” – as shown in Fig 2 of Decaire ‘032.
As regards claim 26, reference teaches further limitation of “said fastener forms the bore in said non-load bearing member in situ during installation” – the disclosure of reaming structure in Fig 2 of Decaire ‘032 as relied on, i.e., the illustrated “boring mechanism” presents configuration inherently capable of function with suitable but unclaimed non-load bearing member as well known in the art.
As regards claim 27, Dicaire ‘032 as modified teaches further limitations for “the sleeve is entirely within the bore” – one of ordinary skill in the art would recognize that the prior art sleeve/bushing length is a configuration that is inherently capable of being 
As regards claim 28, Dicaire ‘032 as relied on teaches further limitations for “the axial slot in the sleeve allows flexation of the sleeve” – inherent to structure of the reference as relied on, and as modified in view of Stodola ‘972.  
As regards claim 29, Dicaire ‘032 as relied on teaches further limitations for “the step of driving the fastener forms the bore in the non-load bearing member in situ” – as inherently provided by reaming structure of Dicaire ‘032 as teachings of that reference are relied on. 
As regards claim 30, Dicaire ‘032 as modified teaches further limitations for “the sleeve is entirely retained in a portion of the bore of the non-load bearing member with a flange of the bushing outside the bore” – as taught by Decaire ‘032 as relied on for example in disclosure of intended use illustrated in Fig 4.
As regards claim 31, inasmuch as the sleeve of Decaire ‘032 is modified to include a radially-extending flange at one end in view of Stodola ‘972, as modified the prior art teaches broad limitation of “the sleeve defines an outer surface extending about the second axis, and wherein the outer surface is not uniform about the entire second central axis”.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments have been fully considered but they are not all persuasive. 
Inasmuch as amendment of claim 1 to require an arrangement of a bushing sliding with an unthreaded portion of the fastener has overcome rejection in view of Kobusch ‘566 other arguments relating to that reference are moot.
Argument that the Decaire ‘032 reference does not include a slot extending into the sleeve are inconsistent with explicit illustration and description of slit 36 which is provided for the same purpose as that of the presently-disclosed invention, by the same inventor.  One of ordinary skill in the art would recognize that the slot 36 disclosed by Decaire ‘032 inherently forms an interruption in the circumferential end of the sleeve since it extends the entire length of the sleeve from one end to the other to allow the sleeve to be snapped over the unthreaded portion of the shank to provide for a slidable mounting thereto, and yet prevented from falling off of the shank of the fastener due to the threads and head of the fastener having a diameter larger than that of the interior of the bushing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677